Citation Nr: 1043598	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for left hip disorder, to 
include as secondary to a back disorder.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel 


INTRODUCTION

The Veteran served in the Army National Guard and had active duty 
for training from February 2007 to June 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which denied the benefits sought on appeal.  
The Veteran appealed this decision to BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

A.  Low Back Disorder

The Veteran has claimed that she has experienced pain in her left 
hip and lower back since March 2007.  Specifically, she has 
stated that she began experiencing problems with her back during 
her fourth or fifth week of basic training.  She indicated that 
her left hip began to hurt during physical training exercises and 
that the pain radiated to her left leg and knee.  The Veteran 
claims that she was not properly diagnosed while in basic 
training and that the bulging disc at L5-S1 is the actual source 
of her hip pain.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a back disorder.  While it 
appears that she did not undergo a separation examination in June 
2007, the Veteran did not mark that she suffered from any type of 
back or neck pain in a December 2007 Periodic Health Assessment 
(PHA) form.

Nevertheless, given the nature of the Veteran's condition and its 
observable symptoms, the Board finds that the Veteran is 
competent to report that she was injured in service and has had 
back pain since her military service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through use of the five senses).  However, the 
Veteran, as a layperson, is not competent to provide evidence 
that requires medical knowledge because she lacks the requisite 
professional medical training, certification, and expertise to 
present opinions regarding diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, although the 
Veteran asserts her current low back disorder manifested in 
service as hip pain, her statements regarding the diagnosis and 
etiology thereof do not constitute competent medical evidence on 
which the Board can make a determination.  

The Veteran was provided a VA examination in February 2008 during 
which
a CT scan of the Veteran's lumbar spine revealed an abnormality 
in the L5-S1 disc region.  The Veteran was diagnosed with a 
"leftward bulging of the disc at L5-S1 which could be impinging 
on the nerve root," which the examiner stated could be causing 
the Veteran's symptoms.  

The Veteran also underwent a VA examination in November 2008.  
The examiner reviewed the claims file in detail noting the 
Veteran's complaints and treatment for left hip pain while in 
service and afterwards.  The examiner acknowledged the February 
2008 VA examiner's opinion regarding the possibility of a 
relationship between the Veteran's symptoms and the bulging disc 
at the L5-S1 region.  However, the November 2008 examiner noted 
that there was "no indication of an injury occurring in service 
that would be consistent with a disc rupture which would result 
in the symptomatology noted."  Based on his review of the 
Veteran's claims file, the examiner opined that it was less 
likely than not that the Veteran's symptomatology in service 
relating to her hip strain is related to the Veteran's current 
symptomatology or the findings of the CT scan regarding the 
Veteran's low back.  While the examiner provided an opinion 
relating to whether a relationship exists between the Veteran's 
hip pain and low back condition, no opinion was provided with 
respect to whether the Veteran's has any current low back 
disorder that is otherwise related to her military service.  

Moreover, a February 2009 private treatment note indicates that 
the Veteran was diagnosed with degenerative disc disease of the 
lower spine, and during a March 2009 consultation, the Veteran's 
private physician, Dr. R.M. (initials used to protect the 
Veteran's privacy), reviewed some of the service treatment 
records and post-service medical records, including documentation 
of the February 2008 CT scan, which showed a disc bulge at L5-S1.  
Based on his review of these records, Dr. R.M., opined that it is 
likely that the Veteran's hip pain was related to the bulging 
disc.  While the opinion does address the possibility of a 
relationship between the Veteran's hip pain and her low back 
disorder, the evidence of record does not establish in clear 
terms whether the Veteran's back disorder is related to service.  

VA has a duty to obtain an adequate medical examination when the 
record contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that an 
event, injury, or disease occurred in service; an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or service-connected 
disability; and, insufficient evidence to decide the case.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes the effort 
to provide the Veteran with a medical examination, it must ensure 
that such examination is an adequate one.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2009).  Therefore, the Board finds that an 
additional VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any back 
disorder that may be present.


B.  Left Hip Condition

As previously discussed, the Veteran contends that she injured 
her left hip and back during her period of service.  In 
particular, she has stated that she began experiencing left hip 
pain after a physical training exercise in March 2007.

The Veteran service treatment records do indicate that she sought 
treatment for her left hip in March 2007 and December 2007.  The 
Veteran's post-service medical records also indicate that she has 
been treated for left hip pain.  

The Veteran was provided a VA examination in February 2008 at 
which time she reported having occasional pain, stiffness, 
fatigue, and lack of endurance in the left hip.  The physician 
reviewed a January 2008 MRI report of the left hip, which was 
negative.  Specifically, the MRI revealed no fractures, "[n]o 
abnormal signal in the soft tissues adjacent to the hip joint," 
and "[n]o evident bursitis or fluid collection or mass."  Upon 
a physical examination of the Veteran's left hip, the examiner 
found no signs of pain, weakness, fatigability, or lack of 
endurance and noted that there was "no guarding, swelling, 
redness, [or] warmth to the left hip with these movements."  She 
diagnosed the Veteran with occasional left hip pain and did not 
provide an opinion as to whether such pain was related to an 
injury in service.  However, after conducting a CT scan of the 
Veteran's lower back, the examiner diagnosed the Veteran with a 
bulging disc at L5-S1 and commented that the condition could be 
causing the symptoms.  

In March 2009, Dr. R.M. discussed the Veteran's left hip pain in 
relation to her back condition and noted that no obvious 
abnormality was found upon examination of the left hip.  In 
September 2009, the Veteran was referred to another physician due 
to her complaints of persistent low back pain.   After reviewing 
all of the Veteran's medical records, the physician focused on 
the January 2008 MRI report of the left hip and commented that 
the "MRI and diagnostic imaging of the hip do not seem to reveal 
the apparent pain generators."  He further noted that the 
Veteran may be experiencing "discogenic pain secondary to disc 
bulge at L5-S1." 

The majority of the Veteran's medical records do not provide a 
diagnosis for her left hip pain.  However, the Veteran underwent 
an additional MRI of her pelvis in April 2010, which revealed 
possible "bilateral sacroiliitis with no active synovitis."  A 
June 2010 rheumatology consultation report also noted that the 
Veteran had left buttock and hip pain with evidence of bilateral 
sacroiliac joint abnormalities and sclerosis found on a MRI with 
enhancement.  It was specifically noted that the findings 
suggested sacroiliac joint disease and indicated that it was 
unclear whether it represented an inflammatory back process, such 
as ankylosing spondylitis or Reiter's syndrome, or an 
inflammatory back disease associated with psoriasis.  The 
sacroiliac joint is defined as "the joint or articulation 
between the sacrum and ilium and the ligaments associated 
therewith."  See Dorland's Illustrated Medical Dictionary (31st 
ed. 2007).  Sacroiliitis is defined as "inflammation in the 
sacroiliac joint."  See Id.  

Based on these differing treatment reports and medical opinions, 
the Board finds that the record is somewhat unclear with respect 
to whether the Veteran has current diagnosis for her claimed left 
hip disorder.  Based on the location of the sacroiliac joint, it 
is difficult for the Board to discern whether sacroiliitis is a 
condition affecting the hip, the back, or both.  It is also 
difficult to determine from the record whether the symptoms 
arising from sacroiliitis are attributed to an actual hip 
disability or a back disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Furthermore, the Veteran maintains that she has a left hip 
disorder that is either related to her period of active service 
or to her low back disorder.  In this regard, the Board 
reiterates that the Veteran is not service-connected for her low 
back disorder.  As previously discussed herein, the Veteran's 
claim for service connection for a low back disorder is being 
remanded for further evidentiary development.  Accordingly, the 
Veteran's claim for service connection for a left hip disorder 
cannot be decided prior to a final decision on her claim for 
service connection for a low back disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or appellate 
litigation).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
proper notice letter in connection with 
her claims for service connection for a 
back disorder and a left hip disorder.  In 
particular, the correspondence should 
inform the Veteran of the information and 
evidence necessary to support her claims 
for service connection on a secondary 
basis.  

2.  The Veteran should then be scheduled 
for a VA examination to determine the 
nature and etiology of any low back and 
left hip disorders that may be present.  
The claims file and a copy of this REMAND 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in conjunction with the examination and 
opinions.   

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and lay statements.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

The Veteran has contended that she began 
experiencing back pain as well as left hip 
pain in March 2007.  It should be noted 
that she is competent to attest to factual 
matters of which he had first- hand 
knowledge and that her service treatment 
records do document complaints of left hip 
pain.

Following a review of the record and an 
examination of the Veteran, the examiner 
should identify all current low back 
disorders and left hip disorders.  He or 
she should specifically determine whether 
the Veteran has a current diagnosis of 
sacroiliitis.  If so, the examiner should 
provide an explanation as to whether 
sacroiliitis is a disorder that affects 
the hip, the back, or both.  

For each back disorder identified, the 
examiner should state when the condition 
first manifested.  In so doing, the 
examiner should discuss whether it is at 
least as likely as not that the disorder 
was the source of the Veteran's left hip 
pain in service and whether she may have 
been misdiagnosed in service.   

For each current low back disorder that 
did not manifest in service, the examiner 
should indicate whether it is at least as 
likely as not the disorder is related to 
the Veteran's symptomatology in service or 
is otherwise causally or etiologically 
related her military service.  

For each current left hip disorder that is 
identified, the examiner should state when 
the disorder first manifested and opine as 
to whether it is at least as likely as not 
that the disorder is related to the 
Veteran's symptomatology in service or is 
otherwise causally or etiologically 
related to her military service.  If the 
disorder did not manifest in service and 
is not related thereto, the examiner 
should comment as to whether it is at 
least as likely as not that that the 
Veteran the disorder is either caused by 
or permanently aggravated by the Veteran's 
back disorder.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

In rendering these opinions, the examiner 
should discuss medically known or 
theoretical causes of the Veteran's 
current back and left hip disorders and 
describe how such disorders generally 
present or develop in most cases, in 
determining the likelihood that current 
disorders are related to her military 
service as opposed to some other cause.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2010), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


